DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of preliminary amendments to claims filed 6/12/19.Claims 1-16 are pending and claims 1 and 6 are the independent claims.
Priority
3. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4. The information disclosure statements (IDS) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
5. Claims 1 and 6 are allowed. Claims 2-5 and 7-16 are allowed by virtue of their dependence on claims1 and 6.
6. The following is an examiner’s statement of reasons for allowance: prior art fails to disclose or suggest:
Claim 1:
A method of for reading detector arrays, comprising
varying the frequency of the excitation signal in time;
supplying the excitation signal to a detector array comprising a set of thermal detectors, wherein the number of detectors corresponds to the frequencies of the excitation signal.


An arrangement for reading detector arrays, comprising 
a signal generator configured to generate an excitation signal, vary the frequency of the excitation signal in time and supply the excitation signal to a detector arrays comprising a set of thermal detectors, wherein the number of detectors corresponds to the frequencies of the excitation signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant prior art
7. Closest prior art are Timofeev et al. (US 10145743) which discloses superconducting thermal detector (bolometer) of THz (sub-millimeter) wave radiation based on sensing the change in the amplitude or phase of a resonator circuit, consisting of a capacitor and a superconducting temperature dependent inductor but fails to disclose 
varying the frequency of the excitation signal in time or supplying the excitation signal to a detector array comprising a set of thermal detectors, wherein the number of detectors corresponds to the frequencies of the excitation signal.
Pfeifer et al. (US 8240911) discloses a wireless passive temperature sensor or SAW temperature sensor, comprising a surface acoustic wave delay line but gain failr to disclose varying the frequency of the excitation signal in time or supplying the excitation signal to a detector array comprising a set of thermal detectors, wherein the number of detectors corresponds to the frequencies of the excitation signal.

In the instant application, the time division of the carrier tone is arranged such that individual detectors are probed at different characteristic frequencies and this removes the need for a frequency comb, relaxes dynamic range requirements of the readout circuit and simplifies signal processing as compared to the FDM readout.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101.  The examiner can normally be reached on Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MEENAKSHI S SAHU/Examiner, Art Unit 2884                                                                                                                                                                                                        /DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884